DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 3rd, 2021 has been entered. Claims 1-11 remain pending in the application. Claims 12-13 are allowable. Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed March 3rd, 2021.
Claim Objections
As noted above the Claim Objections previously set forth have been overcome by amendment.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamahata (J.P. Publication No. 2007-301691) in view of Takase et al. (U.S. Publication No. 2015/0256113) and Featherstone (Featherstone, Roy. Rigid Body Dynamics Algorithms. 1st ed. 2008. New York, NY: Springer US, 2008. Web.).

Regarding claim 1, (Currently Amended) Hamahata teaches:
A control apparatus (See para[0002], line 4 a servo control section), comprising:
a prediction section in an actuator (See para[0002], line 4;  para[0005], line 17; and para[0009], line 10. A servo motor. Torque inference means. Arithmetic processing section.), wherein 
the actuator includes a torque sensor a torque sensor that detects torque generated at a driving shaft (See para[0016], lines 13-14, the torque sensors 9a and 9b as a torque detecting means which detects the torque concerning the reduction gears), and an encoder that detects a rotational angle of the driving shaft (See para[0020], lines 2-3, a rotation angle position from the encoder 24 of each joint of the robot), and
the prediction section is configured to:
predict a second detection value of the torque sensor based on a second detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3); and 
(See para[0005], lines 26-29. Torque difference calculating means.) configured to: 
compare the predicted second detection value of the torque sensor with a measured value of the torque sensor to perform trouble determination on the torque sensor (See para[0005], lines 26-29; and para[0009], lines 23-25. Torque difference calculating means which computes the difference [between] … guess torque and the torque … detected by … torque detection means. electric power cutoff means).
Hamahata is silent as to the language of:
the prediction section is configured to: 
predict a first detection value of the encoder in a next cycle based on a first detection value of the torque sensor and the torque generated at the driving shaft in a current cycle, wherein the next cycle is subsequent to the current cycle; and
a trouble determination section configured to: 
compare the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder.
Nevertheless Takase teaches:
the prediction section (See Fig. 7 and para[0036]. Estimation unit 43) is configured to: 
predict a first detection value of the encoder based on a first detection value of the torque sensor and the torque generated at the driving shaft in a current cycle (See Fig. 1, Fig. 2A, para[0029], para[0036], and para[0047]. A sensor-integrated type motor 2a is provided in which the torque sensor 3 is integrally incorporated into the motor 2.The estimation unit 43 of the motor control device 4 estimates at least either of the speed or the position of the motor 2 based on the high frequency current command Idhfi and the torque detection signal Tfb. Integrating this estimated mechanical angular velocity ωm it is possible to obtain the estimated mechanical angle Pm.) (Examiner Note: Although the torque generated by the high frequency current command Idhfi is not specified, the torque sensor 3 inherently measures the torque generated by the motor 3. As can be seen in Figures 1 and 2A of Takase the torque sensor 3 is attached to the drive shaft of the motor 2. Thus the torque sensor measures both the torque generated at the drive shaft and any external torques that act on the joint unit 21.); and
a trouble determination section (See Fig. 7 and para[0056]. Determination unit 7 configured to: 
compare the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder (See Fig. 7 and para[0056]. Then, by comparing the detection signal from the encoder 6 with the estimated mechanical angle P .sub.m from the position/speed control unit 42, the determination unit 7 is capable of determining there is encoder abnormality in a case where there is a difference of a predetermined value or greater.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata to predict a first detection value of the encoder based on a first detection value of the torque sensor and the torque generated at the driving shaft in a current cycle; and compare the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder such as that of Takase. Hamahata and Takase are analogous to the instant application, as all of the references are directed to the same field of endeavor.  Takase teaches, “In this configuration, even in a case where a failure (See para[0059]). One of ordinary skill would have been motivated to modify Hamahata, because predicting a detection value of an encoder using a torque measurement would create a low cost fail-safe function for a motor, as recognized by Takase.
Takase is silent as to the language of:
predict a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle.
Nevertheless Featherstone teaches:
predict a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: A person of ordinary skill in the art at the time of filing could have used the equation of motion represented by Equation (5.6) of Featherstone to predict a future position q by rearranging the variables of Equation (5.6) to solve for velocity q˙ q˙ to get position q. One would have been motivated to solve for position q as equations of motions are inherently used to predict future values.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Takase to predict a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle such as that of Featherstone. Hamahata, Takase, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.


Regarding claim 2, (Currently Amended) Hamahata is silent as to the language of:
The control apparatus according to claim 1, 
wherein the prediction section includes an encoder prediction value calculation section configured to predict the first detection value of the encoder in the next cycle based on the first detection value of the torque sensor and the torque generated at the driving shaft in the current cycle.
Nevertheless Takase teaches:
(See Fig. 1, Fig. 2A, para[0029], para[0036], and para[0047]. A sensor-integrated type motor 2a is provided in which the torque sensor 3 is integrally incorporated into the motor 2.The estimation unit 43 of the motor control device 4 estimates at least either of the speed or the position of the motor 2 based on the high frequency current command Idhfi and the torque detection signal Tfb. Integrating this estimated mechanical angular velocity ωm it is possible to obtain the estimated mechanical angle Pm.) (Examiner Note: Although the torque generated by the high frequency current command Idhfi is not specified, the torque sensor 3 inherently measures the torque generated by the motor 3. As can be seen in Figures 1 and 2A of Takase the torque sensor 3 is attached to the drive shaft of the motor 2. Thus the torque sensor measures both the torque generated at the drive shaft and any external torques that act on the joint unit 21.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata wherein the prediction section includes an encoder prediction value calculation section configured to predict the first detection value of the encoder based on the first detection value of the torque sensor and the torque generated at the driving shaft in the current cycle such as that of Takase. Both Hamahata and Takase are analogous to the instant application, as they are directed to the same problem of identifying trouble in robotic arm sensors or actuators. Takase teaches, “In this configuration, even in a case where a failure occurs in the encoder 6 that has been used for motor control, the motor control can be performed based on the torque sensor 3. Therefore, it is possible to realize a fail-safe function (See para[0059]). One of ordinary skill would have been motivated to modify Hamahata, because predicting a detection value of an encoder using a torque measurement would create a low cost fail-safe function for a motor, as recognized by Takase.
Takase is silent as to the language of:
wherein the prediction section includes an encoder prediction value calculation section configured to predict the first detection value of the encoder in the next cycle.
Nevertheless Featherstone teaches:
wherein the prediction section includes an encoder prediction value calculation section configured to predict the first detection value of the encoder in the next cycle (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: A person of ordinary skill in the art at the time of filing could have used the equation of motion represented by Equation (5.6) of Featherstone to predict a future position q by rearranging the variables of Equation (5.6) to solve for velocity q˙ and then integrating q˙ to get position q. One would have been motivated to solve for position q as equations of motions are inherently used to predict future values.).
(See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 3, (Currently Amended) Hamahata teaches:
The control apparatus according to claim 1, 
wherein the prediction section includes a torque sensor prediction value calculation section (See para[0005], line 17, torque inference means) configured to predict the second detection value of the torque sensor based on the second detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3).

Regarding claim 4. (Currently Amended) Hamahata teaches:
The control apparatus according to claim 1, 
See para[0005], line 17, torque inference means and para[0009], line 10, arithmetic processing section) is further configured to predict the second detection value of the torque sensor based on an equation of motion (See para[0045], lines 3-10. Computes using a publicly known Newton-Euler method), and 
the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Hamahata is silent as to the language of:
predict the first detection value of the encoder based on an equation of motion, and 
the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Nevertheless Featherstone teaches:
predict the first detection value of the encoder based on an equation of motion, and
the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. The equation of motion of a rigid-body system, expressed in closed form, is
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. Where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Takase to predict the first detection value of the encoder based on an equation of motion, and the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator such as that of Featherstone. Hamahata, Takase, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 5. (Currently Amended) Hamahata is silent as to the language of:
The control apparatus according to claim 2, 
wherein the encoder prediction value calculation section is further configured to predict the first detection value of the encoder based on an equation of motion that defines a relationship between external force generated by the actuator at the driving shaft, the torque 
Nevertheless Featherstone teaches:
wherein the encoder prediction value calculation section is further configured to predict the first detection value of the encoder based on an equation of motion that defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Takase wherein the encoder prediction value calculation section is further configured to predict the first detection value of the encoder based on an equation of motion that defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator such as that of Featherstone. Hamahata, Takase, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 6. (Currently Amended) Hamahata is silent as to the language of:
The control apparatus according to claim 5, 
wherein the encoder prediction value calculation section is further configured to:
predict the angular acceleration of the actuator in the next cycle based on the equation of motion, the torque generated at the driving shaft in the current cycle, external force torque in the current cycle, and the angular velocity of the actuator in the current cycle, wherein the next cycle is subsequent in time to the current cycle; and 
predict the detection value of the encoder for each control cycle based on the equation of motion.
Nevertheless Featherstone teaches:
wherein the encoder prediction value calculation section is further configured to:
predict the angular acceleration of the actuator in the next cycle (See Page 89: q¨, acceleration.) based on the equation of motion, the torque generated at the driving shaft in the current cycle, external force torque in the current cycle, and the angular velocity of the actuator in the current cycle, wherein the next cycle is subsequent in time to the current cycle (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: the equation disclosed in Featherstone can be rearranged by a person of ordinary skill the art in order to calculate angular acceleration q¨.) (Examiner Note: the process described by the claims is being interpreted as substitution of variables into a model and then solving for another variable.); and 
predict the detection value of the encoder for each control cycle based on the equation of motion (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Takase predict the angular acceleration of the actuator in the next cycle based on the equation of motion, the torque generated at the driving shaft in the current cycle, external force torque in the current cycle, and the angular velocity of the actuator in the current cycle, wherein the next cycle is subsequent in time to the current cycle; and predict the detection value of the encoder for each control cycle based on the equation of motion such as (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 7. (Currently Amended) Hamahata teaches:
The control apparatus according to claim 3, 
wherein the torque sensor prediction value calculation section is further configured to predict the second detection value of the torque sensor based on an equation of motion (See para[0045], lines 3-10. Computes using a publicly known Newton-Euler method).
Hamahata is silent as to the language of:
an equation of motion that defines a relationship between external force torque at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Nevertheless Featherstone teaches:
an equation of motion that defines a relationship between external force torque at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Takase to predict a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle such as that of Featherstone. Hamahata, Takase, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a torque sensor value and an encoder value would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 8. (Currently Amended) Hamahata is silent as to the language of:
The control apparatus according to claim 7, 
wherein the torque sensor prediction value calculation section is further configured to: 

wherein the current cycle is subsequent to the previous cycle; and 
predict the second detection value of the torque sensor for each control cycle based on the equation of motion.
Nevertheless Featherstone teaches:
predict the external force torque (See Pages 93-94:  let fix be the external force acting on body i. Having computed the spatial force across each joint, it remains only to calculate the generalized forces at the joints, which are given by τi = STi fi (5.11).) (Examiner Note: the external force fix can be converted into torque using equation (5.11).) in a previous cycle based on the equation of motion, the generated torque in the previous cycle, the angular velocity of the actuator in the previous cycle, and the angular acceleration of the actuator in the current cycle, wherein the current cycle is subsequent to the previous cycle (See Page 89, and Page 92-94. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: the process described by the claims is being interpreted as substitution of variables into a model and then solving for another variable.); and 
See Page 92: 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata predict the external force torque in a previous cycle based on the equation of motion, the generated torque in the previous cycle, the angular velocity of the actuator in the previous cycle, and the angular acceleration of the actuator in the current cycle, wherein the current cycle is subsequent to the previous cycle; and predict the second detection value of the torque sensor for each control cycle based on the equation of motion such as that of Featherstone. One of ordinary skill would have been motivated to modify Hamahata, because both arts are directed to the same field of endeavor as instant application, controlling a robotic arm. Thus they are analogous. Featherstone teaches how a recursive Newton-Euler algorithm can be used to solve the inverse dynamics of a general kinematic tree (See Chapter 5, Section 5.3, lines 1-6). Hamahata discloses the use of a Newton-Euler Method, but does not disclose the specifics of what variables are used to solve the Newton-Euler Method (See para[0045]). Using the know method of solving the Newton-Euler Method would have yielded the predictable result of calculating a torque value, as recognized by Featherstone.

Regarding claim 9, (Currently Amended) Hamahata teaches:
The control apparatus according to claim 1, 
wherein the trouble determination section is further configured to: 
(See para[0023]. A torque difference calculating means which computes a difference with the actually transmitted torque. Beyond a specified value).
Hamahata is silent as to the language of:
perform the trouble determination for the encoder based on a second difference between the predicted first detection value of the encoder and the measured value of the encoder, wherein the second difference is one of greater than or equal to a second threshold value (See Fig. 7 and para[0056]. Then, by comparing the detection signal from the encoder 6 with the estimated mechanical angle P .sub.m from the position/speed control unit 42, the determination unit 7 is capable of determining there is encoder abnormality in a case where there is a difference of a predetermined value or greater.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata to perform the trouble determination for the encoder based on a second difference between the predicted first detection value of the encoder and the measured value of the encoder, wherein the second difference is one of greater than or equal to a second threshold value such as that of Takase. Hamahata and Takase are analogous to the instant application, as all of the references are directed to the same field of endeavor.  Takase teaches, “In this configuration, even in a case where a failure occurs in the encoder 6 that has been used for motor control, the motor control can be performed based on the torque sensor 3. Therefore, it is possible to realize a fail-safe function of the motor drive system at a low cost” (See para[0059]). One of ordinary skill would have been motivated to modify Hamahata, because performing trouble determination on an encoder would create a low cost fail-safe function for a motor, as recognized by Takase.

Regarding claim 11, (Currently Amended) Hamahata teaches:
A control method, comprising: 
predicting, in an actuator (See para[0002], line 4, a servo motor) including a torque sensor that detects torque generated at a driving shaft (See para[0016], lines 13-14, the torque sensors 9a and 9b as a torque detecting means which detects the torque concerning the reduction gears), and an encoder that detects a rotational angle of the driving shaft (See para[0020], lines 2-3, a rotation angle position from the encoder 24 of each joint of the robot);
predicting a second detection value of the torque sensor based on a second detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3); and 
comparing the predicted second  detection value of the torque sensor with a measured value of the torque sensor to perform trouble determination on the torque sensor (See para[0005], lines 26-29; and para[0009], lines 23-25. Torque difference calculating means which computes the difference [between] … guess torque and the torque … detected by … torque detection means. electric power cutoff means).
Hamahata is silent as to the language of:

comparing the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder.
Nevertheless Takase teaches:
Predicting a first detection value of the encoder based on a first detection value of the torque sensor and the torque generated at the driving shaft in a current cycle (See Fig. 1, Fig. 2A, para[0029], para[0036], and para[0047]. A sensor-integrated type motor 2a is provided in which the torque sensor 3 is integrally incorporated into the motor 2.The estimation unit 43 of the motor control device 4 estimates at least either of the speed or the position of the motor 2 based on the high frequency current command Idhfi and the torque detection signal Tfb. Integrating this estimated mechanical angular velocity ωm it is possible to obtain the estimated mechanical angle Pm.) (Examiner Note: Although the torque generated by the high frequency current command Idhfi is not specified, the torque sensor 3 inherently measures the torque generated by the motor 3. As can be seen in Figures 1 and 2A of Takase the torque sensor 3 is attached to the drive shaft of the motor 2. Thus the torque sensor measures both the torque generated at the drive shaft and any external torques that act on the joint unit 21.); and
comparing the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder (See Fig. 7 and para[0056]. Then, by comparing the detection signal from the encoder 6 with the estimated mechanical angle P .sub.m from the position/speed control unit 42, the determination unit 7 is capable of determining there is encoder abnormality in a case where there is a difference of a predetermined value or greater.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata by predicting a first detection value of the encoder based on a first detection value of the torque sensor and the torque generated at the driving shaft in a current cycle; and comparing the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder such as that of Takase. Hamahata and Takase are analogous to the instant application, as all of the references are directed to the same field of endeavor.  Takase teaches, “In this configuration, even in a case where a failure occurs in the encoder 6 that has been used for motor control, the motor control can be performed based on the torque sensor 3. Therefore, it is possible to realize a fail-safe function of the motor drive system at a low cost” (See para[0059]). One of ordinary skill would have been motivated to modify Hamahata, because predicting a detection value of an encoder using a torque measurement would create a low cost fail-safe function for a motor, as recognized by Takase.
Takase is silent as to the language of:
predicting a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle.
Nevertheless Featherstone teaches:
predicting a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: A person of ordinary skill in the art at the time of filing could have used the equation of motion represented by Equation (5.6) of Featherstone to predict a future position q by rearranging the variables of Equation (5.6) to solve for velocity q˙ and then integrating q˙ to get position q. One would have been motivated to solve for position q as equations of motions are inherently used to predict future values.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Takase to predict a first detection value of the encoder in a next cycle, wherein the next cycle is subsequent to the current cycle such as that of Featherstone. Hamahata, Takase, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Takase, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 12. (Currently Amended) Hamahata teaches:

a prediction section, in an actuator (See para[0002], line 4;  para[0005], line 17; and para[0009], line 10. A servo motor. Torque inference means. Arithmetic processing section.) including a torque sensor that detects torque generated at a driving shaft (See para[0016], lines 13-14, the torque sensors 9a and 9b as a torque detecting means which detects the torque concerning the reduction gears), and an encoder that detects a rotational angle of the driving shaft (See para[0020], lines 2-3, a rotation angle position from the encoder 24 of each joint of the robot), configured to: 
or predict a detection value of the torque sensor based on the detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3); and 
a trouble determination section configured to: 
or 
compare the predicted detection value of the torque sensor with a measured value of the torque sensor to perform trouble determination on the torque sensor (See para[0005], lines 26-29; and para[0009], lines 23-25. Torque difference calculating means which computes the difference [between] … guess torque and the torque … detected by … torque detection means. electric power cutoff means).
Hamahata is silent as to the language of:

wherein the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator, and the next cycle is subsequent to the current cycle; and 
predict the detection value of the encoder for each control cycle based on the equation of motion, the torque generated at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator.
Nevertheless Featherstone teaches:
predict angular acceleration of the actuator in a next cycle based on an equation of motion, the generated torque in a current cycle, external force torque in the current cycle, and angular velocity of the actuator in the current cycle (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms. . Let fi be the force transmitted from body λ(i) to body i across joint i, and let fix be the external force acting on body i. Having computed the spatial force across each joint, it remains only to calculate the generalized forces at the joints, which are given by τi = STi fi.) q¨, and τi represents the total torque acting on the joint.), 
wherein the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator, and the next cycle is subsequent to the current cycle (Examiner Note: A person of ordinary skill in the art at the time of filing could have used the equation of motion represented by Equation (5.6) of Featherstone to predict a future position q by rearranging the variables of Equation (5.6) to solve for velocity q˙ and then integrating q˙ to get position q. One would have been motivated to solve for position q as equations of motions are inherently used to predict future values.); and 
predict the detection value of the encoder for each control cycle based on the equation of motion, the torque generated at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: A person of ordinary skill in the art at the time of filing could have used the equation of motion represented by Equation (5.6) of Featherstone to q˙ and then integrating q˙ to get position q. One would have been motivated to solve for position q as equations of motions are inherently used to predict future values.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata to predict angular acceleration of the actuator in a next cycle based on an equation of motion, the generated torque in a current cycle, external force torque in the current cycle, and angular velocity of the actuator in the current cycle, wherein the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator, and the next cycle is subsequent to the current cycle; and predict the detection value of the encoder for each control cycle based on the equation of motion, the torque generated at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator such as that of Featherstone. Hamahata and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 13. (Currently Amended) Hamahata teaches:
A control apparatus (See para[0002], line 4 a servo control section), comprising: 
(See para[0002], line 4;  para[0005], line 17; and para[0009], line 10. A servo motor. Torque inference means. Arithmetic processing section.) including a torque sensor that detects torque generated at a driving shaft (See para[0016], lines 13-14, the torque sensors 9a and 9b as a torque detecting means which detects the torque concerning the reduction gears), and an encoder that detects a rotational angle of the driving shaft (See para[0020], lines 2-3, a rotation angle position from the encoder 24 of each joint of the robot), configured to: 
or predict a detection value of the torque sensor based on the detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3);  
a trouble determination section configured to: 
or compare the predicted detection value of the torque sensor with a measure value of the torque sensor to perform trouble determination on the torque sensor (See para[0005], lines 26-29; and para[0009], lines 23-25. Torque difference calculating means which computes the difference [between] … guess torque and the torque … detected by … torque detection means. electric power cutoff means).
Hamahata is silent as to the language of:
predict external force torque of the actuator in a previous cycle based on an equation of motion, the generated torque in the previous cycle, angular velocity of the actuator in the previous cycle, and angular acceleration of the actuator in a current cycle, 

the current cycle is subsequent to the previous cycle; and 
predict the detection value of the torque sensor for each control cycle based on the equation of motion, the torque generated at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator.
Nevertheless Featherstone teaches:
predict external force torque of the actuator in a previous cycle (See Pages 93-94:  let fix be the external force acting on body i. Having computed the spatial force across each joint, it remains only to calculate the generalized forces at the joints, which are given by τi = STi fi (5.11).) (Examiner Note: the external force fix can be converted into torque using equation (5.11).) based on an equation of motion, the generated torque in the previous cycle, angular velocity of the actuator in the previous cycle, and angular acceleration of the actuator in a current cycle (See Page 89 and Page 92. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.) (Examiner Note: the process described by the claims is 
wherein the equation of motion defines a relationship between the external force torque at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator, and the current cycle is subsequent to the previous cycle (See Page 89, and Page 92-94. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.); and 
predict the detection value of the torque sensor for each control cycle based on the equation of motion, the torque generated at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator (See Page 89, and Page 92-94. The inverse dynamics calculation can be summarized by the equation τ = ID(model , q, q˙ , q¨) , where q, q˙ , q¨ and τ are vectors of generalized position, velocity, acceleration and force variables, respectively, and model is a system model of a particular rigid-body system. 
    PNG
    media_image1.png
    74
    499
    media_image1.png
    Greyscale
. where Hij are the elements of the generalized inertia matrix, Cijk are the coefficients of the centrifugal and Coriolis forces, and gi are the gravity terms.).
(See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata, because using a recursive Newton-Euler algorithm to predict a detection value of an encoder would have been computationally more efficient, as recognized by Featherstone.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamahata (J.P. Publication No. 2007-301691) in view of Takase et al. (U.S. Publication No. 2015/0256113) and Featherstone (Featherstone, Roy. Rigid Body Dynamics Algorithms. 1st ed. 2008. New York, NY: Springer US, 2008. Web.) as applied to claim 1 above, and further in view of Fukushima et al. (U.S. Publication No. 2015/0250547).

Regarding claim 10, (Original) Hamahata is silent as to the language of
 The control apparatus according to claim 1, 
wherein the actuator drives a joint section of a supporting arm on which a medical instrument is mounted.
	Nevertheless Fukushima teaches
	wherein the actuator drives a joint section of a supporting arm on which a medical instrument is mounted (See Fig. 1, component 510 and component 515). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Edsinger wherein the actuator drives a joint section of a supporting arm on which a medical instrument is mounted such as that of Fukushima. Hamahata, Edsinger and Fukushima are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Hamahata teaches, “tools corresponding to the purpose of the robot 2 in the uppermost tip part of the connected robot arm 21 (for examples, a welding gun, a hand, etc.)” (See para[0015]). One of ordinary skill would have been motivated to modify Hamahata and Edsinger, because using the known medical tool mounted on Fukushima would have been obvious because the substitution of the tools from Hamahata for the medical tool from Fukushima would have yielded predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
Applicant argues that: The Applicant submits that the combination of Hamahata and Edsinger does not teach, suggest, or render obvious, at least, for example, the features of "predict a first detection value of the encoder in a next cycle based on a first detection value of the torque sensor and the torque generated at the driving shaft in a current cycle, wherein the next cycle is subsequent to the current cycle ... compare the predicted first detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder," as recited in amended independent claim 1.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, and 11 under 35 U.S.C. 103 have been fully considered and are moot in view of the new ground(s) of rejection, made in view of Takase et al. (U.S. Publication No. 2015/0256113), necessitated by applicant’s amendments.
Applicant argues that: The Applicant respectfully submits that claims 2, 3, and 9 are not taught, suggested or rendered obvious over the references cited in the Office Action based at least on the dependency on amended independent claim 1. Further, each of claims 2, 3, and 9 separately recites subject matter not described or suggested by any of the cited references, whether taken individually or in combination. At least for these reasons, claims 2, 3, and 9 are believed to be patentable.
Applicant’s arguments with respect to the rejection(s) of claim(s) 2, 3, and 9 under 35 U.S.C. 103 have been fully considered and are moot in view of the new ground(s) of rejection, made in view of Takase et al. (U.S. Publication No. 2015/0256113), necessitated by applicant’s amendments.
Applicant argues that: Featherstone does not remedy the above-noted deficiency of Hamahata and Edsinger.
Applicant’s arguments with respect to the rejection(s) of claim(s) 4, 5, and 7 under U.S.C. 35 103 have been fully considered and are not persuasive because the new grounds of rejection relies on Takase et al. (U.S. Publication No. 2015/0256113) to cure any deficiencies in Hamahata (J.P. Publication No. 2007-301691). Therefore, the rejection of claims 4, 5, and 7 is maintained.
Applicant argues that: Fukushima does not remedy the above-noted deficiency of Hamahata.
Applicant’s arguments with respect to the rejection(s) of claim(s) 10 under U.S.C. 35 103 have been fully considered and are not persuasive because the new grounds of rejection relies on Takase et al. (U.S. Publication No. 2015/0256113) to cure any deficiencies in Hamahata (J.P. Publication No. 2007-301691). Therefore, the rejection of claim 10 is maintained.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER W FERRELL/Examiner, Art Unit 2863      

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863